IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GEORGE STRZELCZYK,                        : No. 177 MM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
PENNA BOARD OF PROBATION AND              :
PAROLE,                                   :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 15th day of February, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and the

Application for Appointment of Counsel are DENIED.